Ludeling, C. J.
This suit is similar to the case of Fox vs. J. S. Neal and J. C. Sinnott, decided by this court and recorded in' Opinion Book No. 44, p. 370, and it arises from the samo transaction. It is a suit on a promissory note for one thousand dollars executed by J. S. Neal, payable to the order -of and indorsed by the plaintiff and J. E. Hicks.
The present case differs from the Eox ease in this only, that it is now alleged that the note inured to tho benefit of Sinnott, and that he guaranteed it.
*552The evidence does not establish either statement. The only evidence as to Sinnott guaranteeing the payment of the note is the testimony of the plaintiff. This kind of proof was not legal, and can not be considered by the court, because the, promise to pay the debt of another by parol is prohibited bylaw. Beyised Statutes, section 1443 ; 23 An. 690; 24 An. 398; 25 An. 492.
But even if legal the evidence fails to prove a promise to pay, and what Sinnott did say in the conversation alluded to is explained differently by himself and another witness. We adhere to what we said in the case of Fox vs. Neal and Sinnott above referred to.
It is therefore ordered and adjudged that the judgment of the lower court be reversed as to Sinnott, and that there be judgment in favor of the defendant, Sinnott, rejecting the plaintiff’s demand with costs in both courts.